Attorney Grievance Commission v. Benjamin Jeremy Woolery
Misc. Docket AG No. 15, September Term 2016


Attorney Discipline – Failure to Act with Competence and Diligence – Conduct
Prejudicial to the Administration of Justice. A reprimand is the appropriate sanction
when an attorney appointed as the personal representative of an estate impulsively sold for
$500 a tractor worth $10,000 stored by one of the beneficiaries of the estate on property
owned by the estate without first ascertaining the ownership or approximate value of the
tractor and, even though promptly informed of the tractor’s ownership and value, failed to
rectify his error because of the attorney’s antipathy to the tractor’s owner. MLRPC 1.1,
1.3, 8.4(a) & (d).
Circuit Court for Prince George’s County
Case No. CAE16-27559
Argument: September 6, 2017
                                                 IN THE COURT OF APPEALS
                                                      OF MARYLAND

                                                   Misc. Docket AG No. 15

                                                    September Term, 2016


                                               ATTORNEY GRIEVANCE COMMISSION
                                                        OF MARYLAND

                                                             V.

                                                 BENJAMIN JEREMY WOOLERY

                                           _____________________________________

                                                           Barbera, C.J.,
                                                           Greene
                                                           Adkins
                                                           McDonald
                                                           Watts
                                                           Hotten
                                                           Getty,

                                                                  JJ.

                                           ______________________________________

                                                   Opinion by McDonald, J.

                                           ______________________________________

                                                     Filed: December 15, 2017
       No one who has practiced law for any appreciable time can claim to have never

made a mistake in that practice. A mistake in the practice of law is not necessarily

professional misconduct. However, once aware of a mistake that harms another and given

the opportunity to mitigate it, a lawyer who decides to do nothing may be guilty of

misconduct.

       Respondent Benjamin Woolery was appointed as personal representative for an

estate that had a single asset – real property that had served as the decedent’s home. There

were five heirs – adult children of the decedent – with different ideas as to how to dispose

of that property. In handling this difficult estate, Mr. Woolery made a mistake. In

preparing the property for sale, he came upon a tractor that had been stored there by one of

the adult children. Without determining the tractor’s ownership or value, he impulsively

sold it to an individual who happened to be present for what turned out to be a small fraction

of the tractor’s actual value.

       Shortly thereafter, Mr. Woolery became aware of his mistake. Mr. Woolery was

promptly informed of the ownership and value of the tractor. Given the opportunity to

remedy the situation, Mr. Woolery chose not to do so, apparently out of personal animus

toward its owner. We hold that the choice that Mr. Woolery made was misconduct that

merits a reprimand.
                                            I

                                     Background

A.    Procedural Context

      On June 24, 2016, the Attorney Grievance Commission (“Commission”) through

Bar Counsel filed a Petition for Disciplinary or Remedial Action with this Court against

Mr. Woolery. The Commission charged Mr. Woolery with violations of the following

Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”): 1.1 (Competence); 1.3

(Diligence); 1.7 (Conflict of Interest); 3.3 (Candor toward the Tribunal); and 8.4(a)-(d)

(Misconduct).1 On August 10, 2016, Mr. Woolery filed an answer to the petition in which

he admitted most of the factual allegations, qualified his agreement with a few of them,

and denied the conclusion of the petition that those facts constituted professional

misconduct.

      In accordance with Maryland Rule 19-722(a), we designated Judge Hassan A. El-

Amin of the Circuit Court for Prince George’s County to conduct a hearing concerning the

alleged violations and to provide findings of fact and recommended conclusions of law.2

The hearing took place over three days on December 7 - 8, 2016 and January 13, 2017. At


      1
         Effective July 1, 2016, the Maryland Lawyers’ Rules of Professional Conduct
(“MLRPC”) were renamed the Maryland Attorneys’ Rules of Professional Conduct and
recodified in Title 19 of the Maryland Rules. Because the conduct in question occurred
prior to the recodification and because the alleged violations were charged and litigated
under the prior codification, we refer to the MLRPC throughout this opinion.
      2
         The Court originally assigned the matter to Judge Krystal Q. Alves. The Court
rescinded that designation on August 29, 2016, and assigned the case to Judge El-Amin
instead.



                                           2
the hearing, the parties submitted a detailed stipulation of facts and introduced in evidence

various documentary exhibits, including much of the record of Orphans’ Court and District

Court proceedings related to the charges against Mr. Woolery.             Several witnesses,

including Mr. Woolery, testified.

        On March 20, 2017, the hearing judge issued a memorandum opinion in which he

made detailed findings of fact and recommended conclusions of law. In his recommended

conclusions of law, the hearing judge concluded that Mr. Woolery violated MLRPC 8.4(d).

The hearing judge found that the Commission failed to prove by clear and convincing

evidence that Mr. Woolery violated MLRPC 1.7, 3.3, and 8.4(a), (b), and (c). He also

found in Mr. Woolery’s favor for the most part with respect to the alleged violations of

MLRPC 1.1 and 1.3.

        Neither party filed exceptions to the hearing judge’s findings of fact. Mr. Woolery

filed exceptions to the hearing judge’s conclusions of law to the extent that the hearing

judge found violations of the MLRPC. This Court held oral argument on September 6,

2017.

B.      Facts

        Neither party contests the hearing judge’s findings of fact and, accordingly, we treat

those findings as established. Maryland Rule 19-741(b)(2)(A). We summarize those

findings, along with the parties’ stipulations and admissions, and other matters uncontested

in the record.




                                              3
       Mr. Woolery’s Law Practice

       Mr. Woolery has been a member of the Maryland Bar since December 1988. During

the period pertinent to this case, Mr. Woolery was a junior partner in the firm of McGill

and Woolery in Upper Marlboro. Mr. Woolery has had substantial experience in the field

of estates and trusts law.

       The Roy Chambers Estate

       On July 3, 2006, Roy L. Chambers, Jr., a resident of Prince George’s County, passed

away. His wife having predeceased him, Mr. Chambers was survived by five adult

children: Carolyn Bowman, Mary Nicodemus, David Lee Chambers, Kenneth J.

Chambers, and Thomas Chambers. Mr. Chambers had executed a will on January 23,

1985. According to Mr. Chambers’ will, his five surviving children were to receive equal

shares of his residuary estate. A few days after Mr. Chambers’ death, the Register of Wills

for Prince George’s County opened the Estate of Roy L. Chambers, Jr., Estate No.

00000007907.

       Mr. Woolery becomes Personal Representative of the Estate

       The estate had a succession of personal representatives, including two stints by Mr.

Woolery. Initially, one of Mr. Chambers’ daughters – Carolyn Bowman – was appointed

personal representative of the estate pursuant to the terms of the will. Mr. Woolery was

appointed as a successor personal representative on December 13, 2007, until he was

replaced by another attorney on April 28, 2008.3 He was later reappointed as personal


       3
       Mr. Woolery initially became involved with the estate at the behest of Mary
Nicodemus, but decided to “bow out” after a few months as personal representative. Mr.


                                            4
representative of the estate on March 18, 2010, and served until his final accounting in late

2016.

        The Property of the Estate

        When Mr. Woolery became personal representative of the estate for the second time,

it had one asset – a parcel of real property that Mr. Chambers had owned free of any

encumbrances at the time of his death. The property was located at 7301 Webster Lane,

Fort Washington, Maryland 20744 (“the Webster Lane property”). The Webster Lane

property consisted of 1.95 acres which was improved by a house, a garage with a residential

apartment, and a large shed. Mr. Chambers and his wife had once resided in the house.

Other than the Webster Lane property, the estate had no other assets.4

        The Family Dispute

        A rift among the surviving children hindered the efforts of Mr. Woolery and the

prior personal representatives to dispose of the Webster Lane property and close the estate.

The heirs had split into two groups. One group, which the hearing judge referred to as the

“Bowman Camp,” included Carolyn Bowman, Kenneth J. Chambers (who both lived in

Michigan), and David Lee Chambers (who lived in Virginia). The Bowman Camp wanted

to sell the property and split the proceeds of the property among all five children.



Woolery was succeeded by Darryl Kelly, who served until July 2, 2008, when Ara D.
Parker was named as personal representative. When Ms. Parker asked to be removed from
that position, citing “verbal abuse by two of the heirs,” Mr. Woolery was appointed for the
second time.
        4
         A brokerage account titled jointly in the name of Mr. Chambers and one of his
children had been disposed of by operation of law outside the estate.



                                             5
       The other group, referred to as the “Nicodemus Camp,” included Mary Nicodemus

and Thomas Chambers, who lived in Prince George’s County and Charles County,

respectively. The Nicodemus Camp contended that the Webster Lane property should be

conveyed to Mary Nicodemus and Thomas Chambers because members of the Bowman

Camp had already received the benefit of Mr. Chambers’ brokerage accounts by operation

of law outside of the estate.

       Over the years after Mr. Chambers’ death, the Nicodemus Camp made various

efforts to procure the Webster Lane property, including suing the estate to force

conveyance of the property, requesting dismissal of personal representatives, and objecting

to accountings. Those efforts made it difficult for any of the personal representatives to

resolve the estate.

       Mr. Woolery’s Effort to Sell the Webster Lane Property

       When he became personal representative for the estate the second time in March

2010, Mr. Woolery intended to sell the Webster Lane property. He encountered several

problems in this effort. In addition to the family discord over whether to sell the property

at all, the estate had no other assets to finance the expense of preparing and advertising the

property for sale. Mr. Woolery’s effort to obtain a bank loan was rejected and he was

unwilling to advance money to the estate himself.5 Thus, for any professional services

related to the property, Mr. Woolery would have to hire those professionals on a


       5
        In an affidavit in lieu of accounting submitted to the Orphans’ Court, Mr. Woolery
indicated that he might make a loan to the estate at an interest rate of between 5% and 7%,
but he apparently decided not to do so.



                                              6
contingency basis. Moreover, by the time Mr. Woolery became personal representative

for the estate the second time, Thomas Chambers had begun renting one or more of the

buildings on the property to various tenants. While Thomas Chambers and the tenants thus

helped maintain the property, their presence became an obstacle to Mr. Woolery’s effort to

dispose of it.

       Initially, Mr. Woolery pursued the possibility of subdividing the property but

ultimately dropped that idea. In September 2011, he obtained permission from the

Orphans’ Court to sell the Webster Lane property “as is” with a 10% commission. Over

the next two and a half years, Mr. Woolery made a few visits to the property and entered

into discussions with a realtor. At the hearing of this case, Mr. Woolery testified that, in

light of the ongoing dispute among Mr. Chambers’ adult children concerning disposition

of the property, he had decided to “lay low in the grass.” As the hearing judge noted, Mr.

Woolery adopted a “go slow, stealth-like, indirect, and non-confrontational approach.” Mr.

Woolery felt that this approach was best, having developed some concern, based on

statements of David Chambers and Carolyn Bowman, that Thomas Chambers might resort

to violence, and therefore wished to avoid contact with Thomas Chambers.

       Mr. Woolery Visits the Property in April 2014 to Take Control

       In April 2014, Mr. Woolery decided to proceed with selling the Webster Lane

property. The property had remained under the control of Thomas Chambers. A tenant

named Earlmont Bell was then living in the garage apartment on the property. On April

25, 2014, Mr. Woolery visited the Webster Lane property to secure possession of the

property by changing the locks and posting “no trespassing” signs. He spoke with Mr. Bell


                                             7
that day and agreed to let him remain on the property for three months while a sale was

accomplished.

       Mr. Woolery had invited a locksmith to the property that day to change the locks.

He also hoped to sell surveying equipment that had belonged to the decedent and that he

believed might still be on the property.     To that end, Mr. Woolery had invited an

acquaintance, Andrew Duley, a surveyor who Mr. Woolery thought might be interested in

purchasing that equipment. Mr. Duley invited another surveyor, Stephen Wilson, to

accompany him. Mr. Woolery met Mr. Wilson for the first time that day.

       Mr. Woolery Discovers and Sells a Tractor and Backhoe for $500

       While at the Webster Lane property that day, Mr. Woolery found a Kubota tractor

with an attached backhoe stored inside the large shed. Mr. Woolery had not seen the tractor

and backhoe on the property before and did not know who owned it or how much it was

worth. He asked Mr. Duley and Mr. Wilson if they were interested in purchasing the tractor

and backhoe. Mr. Duley was not interested, but Mr. Wilson was. Mr. Woolery sold the

tractor and backhoe to Mr. Wilson for $500 cash; Mr. Wilson arranged for a tow truck to

remove it from the property.6 Mr. Woolery did not create any documentation of the sale.

Asked at the hearing why he had sold the tractor and backhoe in that manner, Mr. Woolery

testified: “There [was] no real thought process at all. It [was] an automatic now let’s get

rid of that thing.” After selling the tractor and backhoe, Mr. Woolery used cash from the



       6
       At the hearing of this case, Mr. Wilson testified that he retained the tractor and
backhoe until sometime in 2015.



                                            8
sale to pay the locksmith for changing the locks on the Webster Lane property and to

reimburse himself for the purchase of the “no trespassing” signs.

       Unbeknownst to Mr. Woolery at the time, the tractor and backhoe actually belonged

to Thomas Chambers, and not the estate. Thomas Chambers had purchased it in January

2004 for $15,200.00 and was temporarily storing it at the Webster Lane property while

fixing a sinkhole there.

       Mr. Woolery is Informed of the Value and Owner of the Tractor

       Within a few days, Thomas Chambers learned that Mr. Woolery had sold his tractor

and backhoe. Thomas Chambers promptly contacted Mr. Woolery concerning his desire

for its return. In addition, on May 7, 2014, Thomas Chambers sent Mr. Woolery a copy of

his purchase invoice for the tractor and backhoe, documenting his ownership and the price

he had paid. Mr. Woolery took no action to recover the tractor and backhoe or to contact

Mr. Wilson, either directly or through Mr. Duley. Mr. Woolery explained to Thomas

Chambers that he would not attempt to obtain return of the tractor and backhoe, but that

Thomas Chambers could file a claim in the Orphans’ Court against the estate.

       At the hearing of this case, Mr. Woolery testified that he believed that, because

Thomas Chambers had been renting the Webster Lane property – an asset of the estate –

and presumably collecting rent from the tenants, Thomas Chambers owed the estate

money. Mr. Woolery’s rationale for refusing to try to recover the tractor and backhoe was

that any loss Thomas Chambers suffered from its sale was offset by the rent money he had

collected with respect to the Webster Lane property which, in Mr. Woolery’s view,

rightfully belonged to the estate.


                                            9
       Mr. Woolery Sells the Webster Lane Property

       In late summer 2014, Mr. Woolery sold the Webster Lane property to an entity

called Wholesale Portfolio Partnership. The deed transferring the property was dated

August 30, 2014 and showed a sale price of $166,000.

       Thomas Chambers sues Mr. Woolery

       In the meantime, Thomas Chambers had sued Mr. Woolery individually, in the

District Court of Maryland for Prince George’s County, to recover the value of the tractor

and backhoe. Thomas Chambers v. Benjamin Woolery, Case No. 05-02-0010748-2014.

The case went to trial in the District Court on October 21, 2014. At that trial, Mr. Woolery

testified about how he had sold the tractor and backhoe. Mr. Woolery stated that he had

“auctioned” it off to the “group of surveyors who were invited to the premises.” On cross-

examination, Mr. Woolery reiterated his description of an “auction” before a group of

surveyors and suggested that their identities were unknown to him. He testified as follows:

       Counsel:             And once, – oh, who did you sell the tractor to?

       Mr. Woolery:          I don’t know. It was group of surveyors who were invited to
                             the premises and I was looking for cash dollars to meet the
                             estate’s obligations. I wasn’t looking –

       Counsel:             You don’t know the person’s –

       Mr. Woolery:         – to take names and numbers.

       Counsel:             You don’t know the person’s name?

       Mr. Woolery:         No, sir.

       Counsel:             Don’t know the person’s phone number?

       Mr. Woolery:         No, sir.


                                            10
As Mr. Woolery later admitted during Bar Counsel’s investigation, he remembered Mr.

Wilson’s first name at some point and, at the very least, could have located him through

Mr. Duley.

       The District Court entered judgment in favor of Thomas Chambers in the amount

of $9,700.00 – based on the court’s estimate of the value of the tractor and backhoe when

Mr. Woolery sold it. At the trial, Mr. Woolery repeatedly told the District Court that he

had sold the tractor in his capacity “as a fiduciary,” and insisted that any judgment be

entered against him only in his capacity as personal representative of the estate. The

District Court acceded to his request, effectively making it a judgment against the estate.

       Mr. Woolery Makes a Final Accounting

       In his final accounting as personal representative of the estate, Mr. Woolery referred

to the presumed rental income received by Thomas Chambers, which he characterized

“waste and defalcation,” to completely offset Thomas Chambers’ share of the estate as well

as the judgment awarded to Thomas Chambers in the District Court action. In that

accounting, Mr. Woolery requested – and was later awarded – approximately $25,000 in

fees against the estate.

                                             II

                                  Violations of MLRPC

       The hearing judge explicitly concluded that Mr. Woolery violated MLRPC 8.4(d),

and also indicated, somewhat less explicitly, that Mr. Woolery’s conduct failed to meet the

standards of competence and diligence required by MLRPC 1.1 and 1.3 in a certain respect.



                                             11
Before us, Mr. Woolery argues that the hearing judge did not find a violation of MLRPC

1.1 or 1.3 and excepts to the hearing judge’s conclusion that he violated MLRPC 8.4(d).7

       In an attorney discipline proceeding, we review the hearing judge’s conclusions of

law without deference. Attorney Grievance Comm’n v. McDowell, 439 Md. 26, 35 (2014).

For the following reasons, we overrule Mr. Woolery’s exception and conclude that he

violated MLRPC 1.1, 1.3, 8.4(a), as well as 8.4(d).

       MLRPC 1.1 and 1.3

       The hearing judge’s conclusions as to the alleged violations of MLRPC 1.1 and 1.3

are somewhat ambiguous. The hearing judge indicated that Mr. Woolery’s conduct “in the

main” did not violate MLRPC 1.1 or 1.3. However, the hearing judge went on to find that

“the exception to this finding in [Mr. Woolery’s] favor regarding [MLRPC] 1.1 and 1.3

relates only to [Mr. Woolery’s] failure to attempt to recover the impulsively-sold tractor-

and-backhoe.” Thus, the hearing judge appears to have concluded that Mr. Woolery’s

decision not to remedy his impulsive decision to sell the tractor and backhoe violated those

two rules. In any event, based upon the hearing judge’s findings of fact, we conclude that

Mr. Woolery’s conduct violated both MLRPC 1.1 and 1.3.

       MLRPC 1.1 requires that an attorney “provide competent representation to a client.

Competent representation requires the legal knowledge, skill, thoroughness and



       7
         The hearing judge concluded that there was not clear and convincing evidence of
violations of MLRPC 1.7 (conflict of interest), 3.3 (Candor toward the Tribunal), 8.4(b)
(criminal act that reflects adversely on attorney’s fitness), and 8.4(c) (dishonest conduct).
Bar Counsel has not excepted to those conclusions and we do not further consider them.



                                             12
preparation reasonably necessary for the representation.” An attorney may have adequate

knowledge or skill to represent a client, but a failure to apply that knowledge or skill as

necessary violates MLRPC 1.1. Attorney Grievance Comm’n v. Moore, 447 Md. 253, 266

(2016).

       The hearing judge found that Mr. Woolery had the knowledge and skill to handle

this estate. Indeed, it was presumably Mr. Woolery’s prior experience in estates and trusts

matters that led the Orphans’ Court to appoint him as personal representative of the estate.

Despite that expertise, he made a mistake when he impulsively sold the tractor and backhoe

without appraising it even informally or verifying that it belonged to the estate. Mr.

Woolery compounded that error when he refused to correct it upon learning the true

ownership and value of the tractor. We understand that this estate posed some particular

difficulties for Mr. Woolery. However, the duty to resolve those difficulties was inherent

in Mr. Woolery’s appointment as personal representative – an assignment for which he

claimed, and was awarded, a significant fee. It was his responsibility to do that work

competently, regardless of its level of difficulty. Accordingly, we find that Mr. Woolery

violated MLRPC 1.1.

       MLRPC 1.3 provides that a lawyer must “act with reasonable diligence and

promptness in representing a client.” Conduct that violates MLRPC 1.1 will often also

violate MLRPC 1.3. See, e.g., Attorney Grievance Comm’n v. Moore, 447 Md. 253, 267

(2016).

       Here, Mr. Woolery learned of his mistake almost immediately after making it. As

the hearing judge found, if Mr. Woolery had attempted to recover the tractor and backhoe


                                            13
at that time, he likely would have been able to do so as he could have located Mr. Wilson,

who held onto the tractor and backhoe until 2015. By refusing to make a diligent attempt

to recover the tractor and backhoe, Mr. Woolery exposed the estate to liability that could

have been avoided. Accordingly, we find that Mr. Woolery violated MLRPC 1.3.

       MLRPC 8.4(a) & (d)

       Under MLRPC 8.4(a), it is professional misconduct for a lawyer to “violate or

attempt to violate the [MLRPC].” Because Mr. Woolery violated MLRPC 1.1, 1.3, and

8.4(d), he necessarily also violated MLRPC 8.4(a). Attorney Grievance Comm’n v.

Phillips, 451 Md. 653, 677 (2017).

       Under MLRPC 8.4(d), it is professional misconduct for a lawyer to “engage in

conduct that is prejudicial to the administration of justice.” Conduct violates MLRPC

8.4(d) when it falls “below the standards that the public normally expects of attorneys” and

when an attorney compounds that misconduct by failing to take steps to correct it. Attorney

Grievance Comm’n v. Bleecker, 414 Md. 147, 174-75 (2010).

       The hearing judge concluded that, once Mr. Woolery learned of his mistake in the

sale of the tractor and backhoe, he had a responsibility to correct – or at least attempt to

correct – that mistake. Mr. Woolery excepts to this conclusion, asserting that “had the

tractor belonged to an innocent third party he would have immediately made every effort

to effectuate its prompt return.” Mr. Woolery argues that, because the tractor and backhoe

belonged to Thomas Chambers and (in Mr. Woolery’s view) Thomas Chambers owed the

estate money, his refusal to attempt to recover the tractor was at worst a “debatable legal

strategy” rather than professional misconduct.


                                            14
       We agree with the hearing judge that Mr. Woolery’s failure to even attempt to

recover the tractor and backhoe, after he learned that the estate did not own it, fell below

the standard the public expects of attorneys and was prejudicial to the administration of

justice. As the hearing judge noted, Mr. Woolery had no right to sell the tractor and

backhoe in the first place, as it did not belong to the estate. Upon receiving notice of his

mistake, Mr. Woolery had an obligation to the estate and Thomas Chambers to correct that

mistake. In failing to do so, Mr. Woolery exposed the estate to unnecessary liability and

ultimately a judgment against it. We agree with the hearing judge also that this was a “clear

abuse of discretion” – i.e., the discretion he exercised in carrying out his fiduciary

responsibilities as personal representative of the estate. This conduct falls below the

standard that we and the public expects of attorneys, and is thus prejudicial to the

administration of justice. Accordingly, we overrule Mr. Woolery’s exception and hold that

his conduct violated MLRPC 8.4(d).

                                             III

                                          Sanction

       As this Court has frequently reiterated, the purpose of a sanction in an attorney

discipline case is not so much to punish the attorney, as it is to protect the public and deter

future misconduct. See, e.g., Attorney Grievance Comm’n v. James, 385 Md. 637, 665

(2005). To that end, the appropriate sanction must relate to the facts and circumstances of

the particular case and be “commensurate with the nature and gravity of the violations and

the intent with which they were committed.” Attorney Grievance Comm’n v. Stein, 373
Md. 531, 537 (2003).


                                              15
       Bar Counsel has recommended a reprimand as appropriate discipline in this case.

Consistent with his exception to any finding of misconduct, Mr. Woolery asks that we

dismiss this matter without sanction. For the reasons explained below, we adopt Bar

Counsel’s recommendation.

       There may be some basis for considering Mr. Woolery’s initial decision to sell the

tractor and backhoe without ascertaining whether it belonged to the estate and without

determining its actual value as (in the words of the hearing judge) an “excusable mistake.”

Mr. Woolery was not aware that the tractor and backhoe belonged to Thomas Chambers

rather than the estate, and may have assumed that his right to sell the Webster Lane property

“as is” included the right to sell whatever he found on the property. Moreover, the sale

was not for Mr. Woolery’s own immediate personal gain. Mr. Woolery’s decision to sell

the tractor and backhoe on the spot to Mr. Wilson was apparently an attempt to generate

cash to pay the locksmith and to reimburse himself for the estate’s expenses related to

securing the property without need for Mr. Woolery to advance funds to the estate.

       Whether or not Mr. Woolery’s decision to sell the tractor and backhoe on the spot

was excusable, it was certainly a mistake. As Mr. Woolery repeatedly stated at the District

Court trial, he was acting “as a fiduciary” – i.e., acting with a duty to exercise a higher

standard of care for the benefit of the estate and its beneficiaries8 – when he sold the tractor



       8
            See Maryland Code, Estates & Trusts Article, §7-101(a) (“A personal
representative is a fiduciary. He is under a duty to settle and distribute the estate … with
as little sacrifice of value as is reasonable …”); Beyer v. Morgan State University, 369 Md.
335, 351 (2002) (“A Personal Representative owes a duty to the beneficiaries of a will to
act in the best interests of the Estate”). At times in his testimony, Mr. Woolery appeared


                                              16
and backhoe. Even if Mr. Woolery truly believed that the tractor and backhoe belonged to

the estate, it hardly seems prudent to impulsively sell it to the only person present who

expressed any interest in it without making a minimal effort to determine its actual value.

The result was that he sold it at a discount of 95% of the District Court’s valuation of the

equipment.    Mr. Woolery’s own testimony in the District Court trial reveals an

understanding that his fiduciary responsibilities to the estate required more, as he

characterized the sale to Mr. Wilson as an “auction” to a “group of surveyors” and

suggested that, as a result, he was ignorant of the identity of the purchaser. At best, that

testimony was a disingenuous effort to paint his error with a patina of prudent conduct.9

       As the hearing judge concluded, even if Mr. Woolery had no malicious intent at the

time of his initial mistake, his intent was less benign in the aftermath. When apprised of

his mistake in a timely manner, Mr. Woolery chose not to remedy his failure to act in the

best interests of the estate and its beneficiaries out of a personal animus against one of

those beneficiaries. The hearing judge found that Mr. Woolery “displayed a contemptuous

attitude” toward Thomas Chambers and allowed his “antipathy” for Thomas Chambers to

“prevent him from doing what he was obligated to do for the estate.” Moreover, the hearing




to regard his status as a fiduciary more as a shield against personal liability than as a call
to higher duty.
       9
          The hearing judge concluded that Mr. Woolery’s testimony concerning the
“auction” did not amount to perjury before the District Court because it was not material
to the issues before the District Court, which did not depend on the manner in which Mr.
Woolery sold the tractor and backhoe.



                                             17
judge found that Mr. Woolery displayed “an unbefitting bravado” rather than “contrition

for his errors.”

       In addition to the nature of the violations and the intent with which they were

committed, we also consider any mitigating or aggravating circumstances. 10 In this case,


       10
         The American Bar Association has recommended consideration of the following
mitigating and aggravating factors:

        Mitigating factors
        (a) absence of a prior disciplinary record;
        (b) absence of a dishonest or selfish motive;
        (c) personal or emotional problems;
        (d) timely good faith efforts to make restitution or to rectify
             consequences of misconduct;
        (e) full and free disclosure to disciplinary board or cooperative attitude
             toward proceedings;
        (f) inexperience in the practice of law;
        (g) character or reputation;
        (h) physical disability;
        (i) mental disability or chemical dependency including alcoholism or
             drug abuse when:
             (1) there is medical evidence that the respondent is affected by a
                  chemical dependency or mental disability;
             (2) the chemical dependency or mental disability caused the
                  misconduct;
             (3) the respondent’s recovery from the chemical dependency or
                  mental disability is demonstrated by a meaningful and sustained
                  period of successful rehabilitation; and
             (4) the recovery arrested the misconduct and recurrence of that
                  misconduct is unlikely.
        (j) delay in disciplinary proceedings;
        (k) imposition of other penalties or sanctions;
        (l) remorse; and
        (m) remoteness of prior offenses.

       Aggravating factors
        (a) prior disciplinary offenses;
        (b) dishonest or selfish motive;
        (c) a pattern of misconduct;


                                           18
the hearing judge found facts that support one mitigating factor: Mr. Woolery’s character

and reputation in the legal profession. Specifically, the hearing judge alluded to Mr.

Woolery’s history of service to the legal profession, his “outstanding reputation as an

experienced practitioner in the area of estates and trusts and elder law,” and his “excellent

reputation for truth, veracity, and good character.” In addition, we note that this is Mr.

Woolery’s first offense. There are no prior attorney disciplinary actions against him.

       The hearing judge also found two aggravating factors: refusal to acknowledge the

wrongful nature of the conduct and substantial experience in the practice of law. With

respect to the first factor, the hearing judge found that Mr. Woolery failed to demonstrate

an understanding that his refusal to even try to recover the tractor and backhoe was

wrongful conduct. Regarding the second factor, at the time of his misconduct, Mr.

Woolery had practiced law for more than 25 years. As the hearing judge noted, Mr.

Woolery’s experience in trusts and estates matters meant that he “could have, and should




        (d) multiple offenses;
        (e) bad faith obstruction of the disciplinary proceeding by intentionally
            failing to comply with rules or orders of the disciplinary agency;
        (f) submission of false evidence, false statements, or other deceptive
            practices during the disciplinary process;
        (g) refusal to acknowledge wrongful nature of conduct;
        (h) vulnerability of the victim;
        (i) substantial experience in the practice of law;
        (j) indifference to making restitution; and
        (k) illegal conduct, including that involving the use of controlled
            substances.

See American Bar Ass’n, ABA 2017 Compendium of Professional Responsibility Rules and
Standards (2017), §§9.22, 9.32 at pp. 463-64.



                                             19
have taken a more objective approach to [Thomas Chambers] generally and in trying to

retrieve [the tractor and backhoe].”

       In our view, a reprimand in this case serves the primary purposes of the sanction –

to protect the public and deter future offenses – without disrupting the attorney’s practice

of law. Attorney Grievance Comm’n v. Queen, 407 Md. 556, 571 (2009). A reprimand

signals to the sanctioned attorney, other attorneys, and the public that the Court takes

violations of the professional conduct rules seriously. Attorney Grievance Comm’n v.

Weiers, 440 Md. 292, 310-11 (2014). This was apparently Mr. Woolery’s first offense in

the nearly 30 years he has now practiced law. While hostility toward Thomas Chambers

may have motivated some of Mr. Woolery’s conduct, the hearing judge found that Mr.

Woolery did not otherwise act with a selfish or pecuniary motive. Moreover, as the hearing

judge found, aside from his improper handling of the tractor and backhoe, Mr. Woolery

reasonably performed his duties for the estate, despite its difficulties. Given all of this, in

light of the hearing judge’s findings as to Mr. Woolery’s reputation and character, we have

no reason to believe that his misconduct in this case is indicative of a pattern of past

misconduct or predictive of future violations. Accordingly, we reprimand Mr. Woolery.



                             IT IS SO ORDERED. RESPONDENT SHALL PAY ALL COSTS AS
                             TAXED BY THE CLERK OF THIS COURT, INCLUDING COSTS
                             OF ALL TRANSCRIPTS PURSUANT TO MARYLAND RULE 19-
                             709(D), FOR WHICH SUM JUDGMENT IS ENTERED IN FAVOR
                             OF THE ATTORNEY GRIEVANCE COMMISSION AGAINST
                             BENJAMIN JEREMY WOOLERY.




                                              20